The opinion of the court was delivered by
Stiles, J.
The only objection made to the issuance of the proposed bonds being that the ordinance adopting the system of electric lighting for the respondent city recited that it was passed in pursuance of the act of March 26, 1890 (Laws, p. 520), as amended by the act of March 9, *1911891 (Laws, p. 826), when in fact, if passed at all, it must have been passed in pursuance of the act of February 10, 1893 (Laws, p. 12), the judgment is affirmed.
The recital in the ordinance was surplusage, and the act of 1893, was, under the decision in Seymour v. Tacoma, 6 Wash. 427 (33 Pac. Rep. 1059), a mere reenactment of the former acts, with an immaterial amendment covering the purchase of the existing light or water plants.
Dunbar, C. J., and Hoyt, Anders and Scott, JJ., concur.